Title: To Benjamin Franklin from Vergennes, 9 September 1784
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


				
					A Versailles le 9e: Septembre 1784.
				
				J’ai recu, Monsieur, la Lettre que vous m’avez fait l’Honneur de m’écrire le 3e. de ce Mois: vous y declarez, au Nom du Congrès, que les Etats Unis auront Soin de ne traiter aucun Nation, relativement au Commerce, plus avantageusement que la Nation Françoise. Cette Declaration fondée sur le Traité du 6e: Fevrier 1778 a été très agréable au Roi, et vous pourrez, Monsieur, assurez le Congrès que les Etats-Unis éprouveront constamment une parfaite Reciprocité en France.
				J’ai l’Honneur d’être &c.
				
					(signé) De Vergennes.
				
			